Citation Nr: 1609106	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-45 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for infertility, secondary to service-connected residuals of status post right inguinal hernia surgery.

4.  Entitlement to an initial compensable disability rating for erectile dysfunction, to include consideration of special monthly compensation (SMC) for loss of creative organ.

5.  Entitlement to an initial compensable disability rating for residuals of status post right inguinal hernia surgery.

6.  Entitlement to an effective date earlier than May 29, 2012, for the service connection grant of residuals of status post right inguinal hernia surgery.

7.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral pes planus with chronic associated pain in limb.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to higher initial disability ratings for a scar, residual status post right inguinal hernia repair, currently rated as noncompensable (0 percent) prior to August 25, 2014, and 10 percent since then.

10.  Entitlement to an initial disability rating in excess of 50 percent for bilateral pes planus with chronic associated pain in limb.

11.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 1987, November 1989 to June 1990, and from November 1990 to May 1991.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from October 2007, February 2010, December 2013, October 2014, November 2015, and December 2015 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of these appeals by the Agency of Original Jurisdiction (AOJ) in the September 2013 Statement of the Case (SOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in October 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

Regarding the TDIU claim, the Board finds that this issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in a July 2015 VA 21-8940, the Veteran stated that he was currently unable to work due, in part, to his service-connected feet and hernia area pain.  In a September 2015 vocational assessment, a vocational rehabilitation consultant found that the Veteran was vocationally disabled and had been unable to perform any type of substantial gainful occupation since May 2008 due to his service-connected feet.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due to the Veteran's service-connected disabilities, and the TDIU claim is included in the current appeal.

The Veteran's claims file is a rebuilt claims file.
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Restless Legs, Knees, and Residuals of Status Post Hernia Claims
Claims

In his December 2015 Substantive Appeal, the Veteran requested a Board videoconference hearing at the local RO.  These three issues were not addressed at the Veteran's August 2015 Board videoconference hearing.  Thus, to date, the Veteran has not been scheduled for his clearly requested BVA videoconference hearing at the local RO in Atlanta, Georgia.  The Veteran's appeals must be remanded to the RO for the Veteran to be scheduled for a Board videoconference hearing on these two issues. 

Erectile Dysfunction, Infertility, and Earlier Effective Date

Initially, the Veteran's earlier effective date and infertility claims come on appeal from a December 2013 rating decision, which denied the infertility claim and granted service connection for the residuals of status post right hernia, retroactively effective from May 29, 2012.  The Veteran's representative filed a Notice of Disagreement (NOD) in December 2013, in which he stated the Veteran was appealing all issues arising from the December 2013 rating decision.  The erectile dysfunction claim comes on appeal from a November 2015 rating decision that granted service connection and assigned a noncompensable disability rating.  In December 2015, the Veteran's representative submitted a NOD, appealing the initial rating assigned.  Specifically, the representative requested that the Veteran be awarded SMC for loss of a creative organ.  To date, the AOJ has not issued a Statement of the Case (SOC) on these claims in response to the NODs.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Remaining Claims

Initially, the Veteran has never been provided with a proper duty-to-assist notice letter for these claims, to include informing the Veteran of the requirements for establishing secondary service connection (for his lumbar spine claim), and informing the Veteran that the majority of his service treatment records (STRs) are missing and that his claims file is a rebuilt claims file.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, in a June 2014 VA 21-4142 Form, the Veteran reported post-service treatment at the Winn Army Community Hospital in Georgia for the disorders currently on appeal.  These pertinent treatment records are not currently in the claims file, and attempts to obtain these records by the AOJ have not been made.  Upon remand, these treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Further, regarding the sleep apnea and lumbar spine claims, the Veteran was diagnosed with sleep apnea in June 2012 by the VA Medical Center (VAMC).  At his Board hearing, the Veteran and his spouse testified that the Veteran currently experiences back pain and sleep apnea, and has experienced both since his active military service.  The majority of the Veteran's service treatment records (STRs) have been found to be unavailable.  See Formal Finding of Unavailability dated in September 2013.  The Veteran also asserts that his current lumbar spine disorder is due to or aggravated by his service-connected bilateral pes planus.  38 C.F.R. § 3.310 (2015).  To date, the Veteran has not been afforded a VA examination and medical opinion addressing the etiology of his sleep apnea and lumbar spine disorder, to include determining whether the lumbar spine disorder is caused or aggravated by his service-connected bilateral pes planus.  Upon remand, VA examinations and medical opinions must be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran's representative argued at the Board hearing that the Veteran was currently employed part-time in "sheltered employment."  The evidence of record documents that the Veteran is currently employed part-time at a pawn shop that is owned by him and his brother.  In his June 2015 VA 21-8940 Form, the Veteran argued that he was unable to maintain substantially gainful employment due to, in pertinent part, to his service-connected feet and his service-connected "hernia area."  The Veteran submitted a September 2015 vocational assessment that supports his assertions.  Given the evidence in this case, the Board finds that a remand is required for the TDIU and increased rating issues on appeal to be referred to the Compensation and Pension Service Director for extraschedular consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to VA Form 9 filed in December 2015 in response to the November 2015 statement of the case, schedule the Veteran for a Board videoconference hearing on the following issues:  (a) entitlement to service connection for restless leg syndrome; (b) entitlement to service connection for a bilateral knee disorder; and (c) entitlement to an initial compensable disability rating for residuals of status post right inguinal hernia surgery.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  Ensure that the Veteran is sent a notification letter at his correct mailing address.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  Send the Veteran a SOC on the following issues:

a) Entitlement to service connection for infertility, secondary to service-connected residuals of status post right inguinal hernia surgery.

b) Entitlement to an initial compensable disability rating for erectile dysfunction, to include consideration of special monthly compensation (SMC) for loss of creative organ.

c) Entitlement to an effective date earlier than May 29, 2012, for the service connection grant of residuals of status post right inguinal hernia surgery.

A copy of the SOC issued should be included in the claims file.  The claims should be returned to the Board for further appellate consideration only if the Veteran perfects timely appeals.

3.  Send the Veteran an appropriate VCAA notice on the claims of:  (1) entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral pes planus with chronic associated pain in limb; (2) entitlement to service connection for obstructive sleep apnea; (3) entitlement to higher initial disability ratings for a scar, residual status post right inguinal hernia repair, currently rated as noncompensable (0 percent) prior to August 25, 2014, and 10 percent since then; (4) entitlement to an initial disability rating in excess of 50 percent for bilateral pes planus with chronic associated pain in limb; and, (5) entitlement to a TDIU. 

The notice must include the requirements for establishing secondary service connection.  The notice must also inform the Veteran that the majority of his STRs are missing and that his claims file is a rebuilt claims file.  Allow the Veteran the opportunity to submit his own copies of the missing records.  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

4.  Obtain all pertinent post-service treatment records from the Winn Army Community Hospital in Georgia that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed lumbar spine disorder.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has a lumbar spine disability that was the result of (a) his service, (b) caused by the Veteran's service-connected bilateral pes planus with chronic associated pain in limb, and/or (c) aggravated beyond the natural progression of the disease by the service-connected bilateral pes planus with chronic associated pain in limb. 

In this opinion, the VA medical provider should address the lay statements from the Veteran, his family members, and his friends regarding the Veteran's back pain in service and his back pain since service.  The examiner must also address the June 2007, January 2008, and March 2010 medical opinions from the Veteran's private chiropractor.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6.  After obtaining the above records, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed sleep apnea.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran's sleep apnea is etiologically related to service. 

In this opinion, the VA medical provider should address the lay statements of record from the Veteran, his family members, and his friends regarding the Veteran's sleep and breathing problems in service and since then. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

7.  Thereafter, refer the question of whether the Veteran is entitled to a TDIU on an extraschedular basis to the VA Director of Compensation Service (if the Veteran continues to not meet the schedular criteria).  

8.  After the above actions have been completed, readjudicate the Veteran's claims of:  (1) entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral pes planus with chronic associated pain in limb; (2) entitlement to service connection for obstructive sleep apnea; (3) entitlement to higher initial disability ratings for a scar, residual status post right inguinal hernia repair, currently rated as noncompensable (0 percent) prior to August 25, 2014, and 10 percent since then; (4) entitlement to an initial disability rating in excess of 50 percent for bilateral pes planus with chronic associated pain in limb; and, (5) entitlement to a TDIU.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

